EXHIBIT 10.8.31

 

CONTINUING GUARANTY

 

[Subsidiaries]

 

FOR VALUE RECEIVED, and in consideration of any loan or other financial
accommodation heretofore or hereafter at any time made or granted to WESTAFF
(USA), INC., a California corporation (“Borrower”), by Agent or any Lender under
(and as such terms are defined in) the Financing Agreement referred to below,
the undersigned, WESTAFF SUPPORT, INC., a California corporation, and MEDIAWORLD
INTERNATIONAL, a California corporation (collectively, “Guarantors,” and each,
individually, “Guarantor”), each hereby agree as follows:

 

1.             Guaranty of Obligations.  Each Guarantor unconditionally,
absolutely and irrevocably, jointly and severally, guarantees the full and
prompt payment and performance when due, whether by acceleration or otherwise,
and at all times thereafter, of all present and future Obligations of Borrower
to Agent or any Lender or any other Secured Party (collectively, the “Benefited
Parties”) under (and as such terms are defined in ) the Financing Agreement
dated as of even date herewith, by and among Borrower, WESTAFF, INC., a Delaware
corporation and the sole shareholder of Borrower, as Parent Guarantor (“Parent
Guarantor”), the Lenders party thereto, and U.S. BANK NATIONAL ASSOCIATION, as
Agent (as the same may hereafter from time to time be amended, modified, or
restated, the “Financing Agreement”), and each of the other agreements,
documents and instruments entered into by Borrower in connection therewith (all
such Obligations are hereinafter referred to collectively as the
“Liabilities”).  This Continuing Guaranty (this “Guaranty”) is a guaranty of
payment and performance when due and not a guaranty of collection.  Capitalized
terms used but not defined herein shall have the meaning given to them in the
Financing Agreement.

 

In the event of any default by Borrower in making payment of, or default by
Borrower in performance of, any of the Liabilities, each Guarantor agrees on
demand by Agent, on behalf of all of the Benefited Parties, to pay and perform
all of the Liabilities as are then or thereafter become due and owing to any or
all of the Benefited Parties or are to be performed by Borrower under the terms
of the Loan Documents.   Each Guarantor further agrees to pay all expenses
(including Attorneys’ Fees) paid or incurred by Agent, on behalf of the
Benefited Parties, in endeavoring to collect the Liabilities, or any part
thereof, and in enforcing this Guaranty.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Guaranty and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Insolvency Laws or any comparable provisions of any applicable state law.

 

2.             Continuing Nature of Guaranty and Liabilities.  This Guaranty
shall be continuing and shall not be discharged, impaired or affected by:

 

1

--------------------------------------------------------------------------------


 

(a)           the insolvency of Borrower or the payment in full of all of the
Liabilities at any time or from time to time;

 

(b)           the power or authority or lack thereof of Borrower to incur the
Liabilities;

 

(c)           the validity or invalidity of any of the Loan Documents or the
documents securing the same;

 

(d)           the existence or non-existence of Borrower as a legal entity;

 

(e)           any transfer by Borrower of all or any part of any collateral in
which Agent has been granted a lien or security interest pursuant to the Loan
Documents;

 

(f)            any statute of limitations affecting the liability of either or
both Guarantors under this Guaranty or the Loan Documents or the ability of
Agent to enforce this Guaranty or any provision of the Loan Documents; or

 

(g)           any right of offset, counterclaim or defense of either or both
Guarantors, including, without limitation, those which have been waived by such
Guarantor(s) pursuant to Paragraph 6(g) hereof.

 

3.             Insolvency of Borrower or Guarantor(s).  Without limiting the
generality of any other provision hereof, each Guarantor agrees that, in the
event of the dissolution or insolvency of Borrower or either or both Guarantors
or the inability of Borrower or either or both Guarantors to pay its debts as
they mature, or an assignment by Borrower or either or both Guarantors for the
benefit of creditors, or the institution of any proceeding by or against
Borrower or either or both Guarantors alleging that Borrower or either or both
Guarantors is insolvent or unable to pay its debts as they mature, each
Guarantor will, jointly and severally, pay to Agent forthwith the full amount
which would be payable hereunder by such Guarantor if all of the Liabilities
were then due and payable, whether or not such event occurs at a time when any
of the Liabilities are otherwise due and payable.

 

4.             Payment of the Liabilities.  Any amounts received by Agent from
whatever source on account of the Liabilities may be applied by Agent toward the
payment of such of the Liabilities in the order of application set forth in the
Financing Agreement.  Each Guarantor agrees that, if at any time all or any part
of any payment theretofore applied by Agent to any of the Liabilities is or must
be rescinded or returned by Agent for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Borrower), such
Liabilities shall, for the purposes of this Guaranty and to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence notwithstanding such application by Agent, and this Guaranty shall
continue to be effective or be reinstated, as the case may be, as to such
Liabilities, all as though such application by Agent had not been made.  The
guaranty set forth in Section 1 of this Guaranty is a guaranty of payment and
not of collection, is a continuing guarantee, and shall apply to all Liabilities
whenever arising.

 

2

--------------------------------------------------------------------------------


 

5.             Permitted Actions of Agent.  Agent, on behalf of the Benefited
Parties, may from time to time, in its sole discretion and without notice to
Guarantors, take any or all of the following actions:

 

(a)           retain or obtain a security interest in any assets of Borrower or
any third party to secure any of the Liabilities or any obligations of either or
both Guarantors hereunder;

 

(b)           retain or obtain the primary or secondary obligation of any
obligor or obligors, in addition to Guarantors, with respect to any of the
Liabilities;

 

(c)           extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Liabilities;

 

(d)           waive, ignore or forbear from taking action or otherwise
exercising any of its default rights or remedies with respect to any default by
Borrower under the Loan Documents;

 

(e)           release, waive or compromise any obligation of either or both
Guarantors hereunder or any obligation of any nature of any other obligor
primarily or secondarily obligated with respect to any of the Liabilities;

 

(f)            release its security interest in, or surrender, release or permit
any substitution or exchange for, all or any part of any collateral now or
hereafter securing any of the Liabilities or any obligation hereunder, or extend
or renew for one or more periods (whether or not longer than the original
period) or release, waive, compromise, alter or exchange any obligations of any
nature of any obligor with respect to any such property; and

 

(g)           upon the occurrence and at any time or from time to time during
the continuance of an Event of Default, demand payment of any of the Liabilities
from either or both Guarantors, whether or not Agent shall have exercised any of
its rights or remedies with respect to any property securing any of the
Liabilities or any obligation hereunder or proceeded against any other obligor
primarily or secondarily liable for payment or performance of any of the
Liabilities.

 

6.             Specific Waivers.  Without limiting the generality of any other
provision of this Guaranty, each Guarantor hereby expressly waives:

 

(a)           notice of the acceptance by Agent of this Guaranty;

 

(b)           notice of the existence, creation, payment, nonpayment,
performance or nonperformance of all or any of the Liabilities;

 

(c)           presentment, demand, notice of dishonor, protest, notice of
protest and all other notices whatsoever with respect to the payment or
performance of the Liabilities or the amount thereof or any payment or
performance by such Guarantor hereunder;

 

3

--------------------------------------------------------------------------------


 

(d)           all diligence in collection or protection of or realization upon
the Liabilities or any thereof, any obligation hereunder or any security for or
guaranty of any of the foregoing;

 

(e)           any right to direct or affect the manner or timing of Agent’s
enforcement of its rights or remedies;

 

(f)            any and all defenses which would otherwise arise upon the
occurrence of any event or contingency described in Paragraph 1 hereof or upon
the taking of any action by Agent permitted hereunder;

 

(g)           any defense, right of set-off, claim or counterclaim whatsoever
and any and all other rights, benefits, protections and other defenses available
to such Guarantor now or at any time hereafter, including, without limitation,
under California Civil Code Sections 2787 to 2855, inclusive, and California
Code of Civil Procedure Sections 580a, 580b, 580d or 726, and all successor
sections; and

 

(h)           all other principles or provisions of law, if any, that conflict
with the terms of this Guaranty, including, without limitation, the effect of
any circumstances that may or might constitute a legal or equitable discharge of
a guarantor or surety.

 

7.             Irrevocability.  To the extent permitted under applicable law,
each Guarantor hereby further waives all rights to revoke this Guaranty at any
time, and all rights to revoke any agreement executed by such Guarantor at any
time to secure the payment and performance of such Guarantor’s obligations under
this Guaranty.

 

8.             Statutory Waiver of Rights and Defenses Regarding Election of
Remedies.  Each Guarantor waives all rights and defenses arising out of an
election of remedies by Agent, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Guarantor’s rights of subrogation and reimbursement against
Borrower by the operation of any applicable law, including without limitation
Section 580d of the California Code of Civil Procedure, or otherwise.

 

9.             Subrogation.  Neither Guarantor will exercise any rights which it
may acquire by way of subrogation under this Guaranty, by any payment hereunder
or otherwise, until all of the Obligations have been Paid in Full.  If any
amount shall be paid to such Guarantor on account of such subrogation rights at
any other time, such amount shall be held in trust for the benefit of Agent and
shall be forthwith paid to Agent to be credited and applied to the Liabilities,
whether matured or unmatured, in such manner as Agent shall determine in its
sole discretion.  Each Guarantor agrees that such Guarantor shall have no right
of recourse to security for the Liabilities, except through the exercise of
rights of subrogation pursuant to this Paragraph 9 and through the exercise of
rights of contribution pursuant to Paragraph 20.

 

10.           Remedies.  Each Guarantor agrees that, to the fullest extent
permitted by law, as between Guarantors, on the one hand, and Agent and the
Benefited Parties, on the other hand, the Liabilities may be declared to be
forthwith due and payable as provided in the Financing Agreement (and shall be
deemed to have become automatically due and payable in the circumstances
provided in the Financing Agreement) for purposes of Paragraph 1 of this

 

4

--------------------------------------------------------------------------------


 

Guaranty notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Liabilities from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Liabilities being deemed to have become automatically due
and payable), the Liabilities (whether or not due and payable by any other
Person) shall forthwith become due and payable by Guarantors for purposes of
Paragraph 1.  Each Guarantor acknowledges and agrees that its and their
obligations hereunder are secured in accordance with the terms of the Security
Documents and that Agent and the Benefited Parties may exercise their remedies
thereunder in accordance with the terms thereof.

 

11.           Assignments and Participations with Respect to Benefited Parties’
Rights.  Each Benefited Party may, from time to time, without notice to
Guarantors but only in accordance with the terms of the Financing Agreement,
assign or transfer any or all of its share of the Liabilities or any interest
therein, and/or grant participants in any or all of its share of the Liabilities
or any interest therein,  and, notwithstanding any such assignment or transfer
or participation with respect to the Liabilities or any subsequent assignment or
transfer or participation thereof, the Liabilities shall be and remain the
Liabilities for the purpose of this Guaranty.  Each and every immediate and
successive assignee or transferee or participant in accordance with the terms of
the Financing Agreement with respect to of any portion of the Liabilities or of
any interest therein shall, to the extent of such party’s interest in the
Liabilities, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee or participant were Agent.

 

12.           Indulgences Not Waivers.  No delay in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Agent of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy; nor shall any modification or waiver
of any of the provisions of this Guaranty be binding upon Agent, except as
expressly set forth in a writing duly signed and delivered by Agent.  No action
of Agent permitted hereunder shall in any way affect or impair the rights of
Agent or the obligations of Guarantors under this Guaranty.

 

13.           Financial Condition of Borrower.  Each Guarantor represents and
warrants that it is fully aware of the financial condition of Borrower, and each
Guarantor delivers this Guaranty based solely upon its own independent
investigation of Borrower’s financial condition and in no part upon any
representation or statement of Agent or any Lender with respect thereto.  Each
Guarantor further represents and warrants that it is in a position to and hereby
does assume full responsibility for obtaining such additional information
concerning Borrower’s financial condition as each Guarantor may deem material to
his obligations hereunder, and such Guarantor is not relying upon, nor expecting
Agent to furnish such Guarantor any information in Agent’s or any Lender’s
possession concerning Borrower’s financial condition or concerning any
circumstances bearing on the existence or creation, or the risk of nonpayment or
nonperformance of the Liabilities.

 

Each Guarantor hereby waives any duty on the part of Agent to disclose to such
Guarantor any facts Agent or any other Benefited Party may now or hereafter know
about Borrower, regardless of whether Agent has reason to believe that any such
facts materially increase the risk beyond that which such Guarantor intends to
assume or has reason to believe that such facts are unknown to such Guarantor.

 

5

--------------------------------------------------------------------------------


 

Each Guarantor hereby knowingly accepts the full range of risk encompassed
within a contract of “continuing guaranty” which includes, without limitation,
the possibility that Borrower will contract for additional indebtedness for
which such Guarantor may be liable hereunder after Borrower’s financial
condition or ability to pay its lawful debts when they fall due has
deteriorated.

 

14.           Representations and Warranties.  Each Guarantor severally
represents and warrants to Agent, for the benefit of Agent and each of the other
Benefited Parties, as to itself that each of the following statements is
accurate and complete as of the date of this Guaranty:

 

(a)           this Guaranty has been duly executed and delivered by such
Guarantor and constitutes a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally;

 

(b)           the execution, delivery and performance of this Guaranty do not
(i) violate any provisions of law or any order of any court or other agency of
government (each, a “Requirement of Law”), (ii) contravene any provision of any
Applicable Agreement to which such Guarantor is a party or by which such
Guarantor’s assets are bound (each, a “Contractual Obligation”), or (iii) result
in the creation or imposition of any lien, charge or encumbrance of any nature
upon any property, asset or revenue of such Guarantor, other than liens in favor
of Agent and other Permitted Liens;

 

(c)           all consents, approvals, orders and authorizations of, and
registrations, declarations and filings with, any governmental agency or
authority or other person or entity, if any, which are required to be obtained
in connection with the execution and delivery of this Guaranty or the
performance of such Guarantor’s obligations hereunder have been obtained, and
each is in full force and effect;

 

(d)           Such Guarantor has paid all taxes and other charges imposed by any
governmental agency or authority due and payable by such Guarantor other than
those which are being challenged in good faith by appropriate proceedings;

 

(e)           Such Guarantor is not in violation of any Requirement of Law or
Contractual Obligation other than any violation the consequences of which could
not have a material adverse effect on such Guarantor’s ability to perform his
obligations hereunder (a “Material Adverse Effect”); and

 

(f)            no action, proceeding, investigation or litigation is pending or,
to the knowledge of such Guarantor, overtly threatened in writing against such
Guarantor by any person or entity which would reasonably be expected to result
in a Material Adverse Effect.

 

15.           Binding Upon Successors.  This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Benefited Parties and their respective successors and permitted assigns.

 

6

--------------------------------------------------------------------------------


 

All references herein to Borrower shall be deemed to include its successors and
assigns, and all references herein to Guarantor or Guarantors shall be deemed to
include Guarantor or Guarantors and their successors and assigns.

 

In addition and notwithstanding anything to the contrary contained in this
Guaranty or in any other agreement, document or instrument between or among any
of Agent, the Lenders, Borrower, Guarantors or any third party, the obligations
of Guarantors with respect to the Liabilities shall be joint and several with
any other person or entity that now or hereafter executes a guaranty of any of
the Liabilities separate from this Guaranty.

 

16.           Notices.  All notices required or permitted to be given hereunder
shall be given in accordance with the notices procedures set forth in
Section 15.7 of the Financing Agreement.

 

17.           Governing Law; Additional Waivers.  This Guaranty has been
delivered and shall be governed by and construed in accordance with the internal
laws (as opposed to the conflicts of law provisions) of the State of California.

 

EACH GUARANTOR AND AGENT HEREBY

 

(i)         WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR
RELATED TO THIS GUARANTY;

 

(ii)         IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN SAN FRANCISCO COUNTY, CALIFORNIA, OVER ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS GUARANTY;

 

(iii)         IRREVOCABLY WAIVES, TO THE FULLEST EXTENT GUARANTOR
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF ANY SUCH ACTION OR PROCEEDING;

 

(iv)         agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdictions by suit on the
judgment or in any other manner provided by law; and

 

(v)         agrees not to institute any legal action or proceeding against the
other party or its directors, officers, employees, agents or property concerning
any matter arising out of or relating to this Guaranty in any court other than
one located in San Francisco County, California.

 

Nothing herein shall affect or impair Agent’s right to serve legal process in
any manner permitted by law or Agent’s right to bring any action or proceeding
against such Guarantor or its property in the courts of any other jurisdiction. 
Wherever possible each provision of this Guaranty shall be interpreted as to be
effective and valid under applicable law,

 

7

--------------------------------------------------------------------------------


 

but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

 

18.           Judicial Reference.

 

(a)           Guarantors and Agent prefer that any dispute among them be
resolved in litigation subject to a jury trial waiver as set forth in the
Transaction Documents (defined below), but the California Supreme Court has held
that pre-dispute waivers of the right to a trial by jury not authorized by
statute are unenforceable.  This judicial reference provision will be applicable
until:  (i) the California Supreme Court holds that a pre-dispute jury trial
waiver provision similar to that contained in the Transaction Documents is valid
or enforceable; or (ii) the California Legislature enacts a statute which
becomes law, authorizing pre-dispute jury trial waivers of the type in the
Transaction Documents and, as a result, such waivers become enforceable.

 

(b)           Other than (i) nonjudicial foreclosure of security interests in
personal property, (ii) the appointment of a receiver or (iii) the exercise of
other provisional remedies (any of which may be initiated pursuant to applicable
law), any controversy, dispute or claim (each, a “Claim”) among either or both
Guarantors and Agent arising out of or relating to this Guaranty or any other
document, instrument or agreement among either or both Guarantors and Agent
(collectively in this Section, the “Transaction Documents”), will be resolved,
notwithstanding anything to the contrary contained in the Transaction Documents,
by a reference proceeding in California in accordance with the provisions of
Section 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding.  Except as provided in Paragraph 17 of this Guaranty or as otherwise
provided in the Transaction Documents, venue for the reference proceeding will
be in the Superior Court or Federal District Court in the County or District
where the real property, if any, is located or in a County or District where
venue is otherwise appropriate under applicable law (the “Court”).

 

(c)           The referee shall be a retired Judge or Justice selected by mutual
written agreement of the applicable Guarantor(s) and Agent.  If such
Guarantor(s) and Agent do not agree, the referee shall be selected by the
Presiding Judge of the Court (or his or her representative).  A request for
appointment of a referee may be heard on an ex parte or expedited basis, and
Guarantors and Agent agree that irreparable harm would result if ex parte relief
is not granted.  The referee shall be appointed to sit with all the powers
provided by law.  Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.

 

(d)           Guarantors and Agent agree that time is of the essence in
conducting the reference proceedings. Accordingly, the referee shall be
requested, subject to change in the time periods specified herein for good cause
shown, to (a) set the matter for a status and trial-setting conference within
fifteen (15) days after the date of selection of the referee, (b) if
practicable, try all issues of law or fact within ninety (90) days after

 

8

--------------------------------------------------------------------------------


 

the date of the conference and (c) report a statement of decision within
twenty (20) days after the matter has been submitted for decision.

 

(e)           The referee will have power to expand or limit the amount and
duration of discovery.  The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever.  Unless otherwise ordered based upon good
cause shown, neither Guarantors nor Agent shall be entitled to “priority” in
conducting discovery, depositions may be taken by Guarantors and Agent upon
seven (7) days written notice, and all other discovery shall be responded to
within fifteen (15) days after service.  All disputes relating to discovery
which cannot be resolved by Guarantors and Agent shall be submitted to the
referee whose decision shall be final and binding.

 

(f)            Except as expressly set forth in this Guaranty, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding.  All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the
transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee’s power to award
costs to the prevailing party, the applicable Guarantor(s) and Agent will
equally share the cost of the referee and the court reporter at trial.

 

(g)           The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California.  The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding.  The referee shall
be empowered to enter equitable as well as legal relief, provide all temporary
or provisional remedies, enter equitable orders that will be binding on the
parties and rule on any motion which would be authorized in a trial, including
without limitation motions for summary judgment or summary adjudication.  The
referee shall issue a decision and pursuant to CCP §644 the referee’s decision
shall be entered by the Court as a judgment or an order in the same manner as if
the action had been tried by the Court.  The final judgment or order or from any
appealable decision or order entered by the referee shall be fully appealable as
provided by law.  Guarantors and Agent reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.

 

(h)           If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted) or if a reference
procedure is not available to the parties for any reason, any dispute among
either or both Guarantors and Agent that would otherwise be determined by
reference procedure will be resolved and determined by arbitration.  The
arbitration will be conducted by a retired judge or Justice, in accordance with
the California Arbitration Act § 1280 through § 1294.2 of the CCP as amended
from time to time.

 

9

--------------------------------------------------------------------------------


 

(i)            GUARANTORS AND AGENT RECOGNIZE AND AGREE THAT ALL DISPUTES
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, GUARANTORS AND AGENT EACH KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREE THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS GUARANTY OR THE
OTHER TRANSACTION DOCUMENTS.

 

19.           ADVICE OF COUNSEL.  GUARANTORS ACKNOWLEDGE THAT THEY HAVE EITHER
OBTAINED THE ADVICE OF COUNSEL OR HAVE HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE
IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS GUARANTY.

 

20.           Contribution.  Guarantors hereby agree as among themselves that,
if any Guarantor shall make an Excess Payment (as defined below), such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share (as defined below) of such Excess
Payment.  The payment obligations of any Guarantor under this Paragraph 20 shall
be subordinate and subject in right of payment to the Liabilities until such
time as the Liabilities have been paid in full, and no Guarantor shall exercise
any right or remedy under this Paragraph 20 against any other Guarantor until
such Liabilities have been paid in full.  For purposes of this Paragraph 20,
(a) “Excess Payment” shall mean the amount paid by any Guarantor in excess of
its Ratable Share of any Guaranteed Obligations; (b) “Ratable Share” shall mean,
for any Guarantor in respect of any payment of Liabilities, the ratio (expressed
as a percentage) as of the date of such payment of Guaranteed Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Credit Parties exceeds the amount of all of
the debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Credit Parties
hereunder) of the Credit Parties; (c) “Contribution Share” shall mean, for any
Guarantor in respect of any Excess Payment made by the other Guarantor, the
ratio (expressed as a percentage) as of the date of such Excess Payment of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Credit Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Credit Parties) of the Credit Parties other than the
maker of such Excess Payment; and (d) “Guaranteed Obligations” shall mean the
Liabilities guaranteed by Guarantors pursuant to Paragraph 1 of this Guaranty. 
This Paragraph 20 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under any
applicable law against Borrower in respect of any payment of Guaranteed
Obligations.

 

10

--------------------------------------------------------------------------------


 

21.           Entire Agreement.  This Guaranty contains the complete
understanding of the parties hereto with respect to the subject matter
herein.  Each Guarantor acknowledges that it is not relying upon any statements
or representations of Agent not contained in this Guaranty and that such
statements or representations, if any, are of no force or effect and are fully
superseded by this Guaranty.  This Guaranty may only be modified by a writing
executed by Guarantors and Agent.

 

[Rest of page intentionally left blank; signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of February 14,
2008.

 

 

 

“Guarantors”

 

 

 

WESTAFF SUPPORT, INC., a California

corporation

 

 

 

By:

/s/ Dawn Jaffray

 

 

Dawn Jaffray

 

 

Senior Vice President and Chief

Financial Officer

 

 

 

 

MEDIAWORLD INTERNATIONAL, a

California corporation

 

 

 

By:

/s/ Dawn Jaffray

 

 

Dawn Jaffray

 

 

Senior Vice President and Chief

Financial Officer

 

 

ACCEPTED BY:

 

 

 

U.S. BANK NATIONAL

ASSOCIATION,

 

as Agent

 

 

 

By:

/s/ Susan V. Freed

 

 

Susan V. Freed

 

 

Vice President

 

 

12

--------------------------------------------------------------------------------